Citation Nr: 0843853	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the rating decision dated February 1995 was based 
upon clear and unmistakable error (CUE) in granting service 
connection for acne keloidalis nuchae with folliculitis and 
assigning a noncompensable disability evaluation under 
Diagnostic Code 7805 from November 1, 1994.    

2.  Entitlement to a disability evaluation in excess of 50 
percent for acne keloidalis nuchae with folliculitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1994.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the February 1995 rating decision was 
not clearly and unmistakably erroneous.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Regarding the issue of entitlement to a disability evaluation 
in excess of 50 percent for acne keloidalis nuchae with 
folliculitis, the Board notes that in a July 2008 rating 
decision, the RO denied entitlement to a higher disability 
rating for the acne keloidalis nuchae with folliculitis.  The 
veteran was notified of this decision in July 2008.  At the 
October 2008 Board videoconference hearing, the veteran's 
testimony was accepted as a notice of disagreement for the 
denial of this issue.  This issue is addressed below.

The appeal of the issue of entitlement to a disability 
evaluation in excess of 50 percent for acne keloidalis nuchae 
with folliculitis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required. 




FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO granted 
service connection for acne keloidalis nuchae with 
folliculitis on the basis that the evidence showed that the 
acne keloidalis nuchae with folliculitis existed prior to 
service and was aggravated by service.  

2.  In the February 1995 rating decision, the RO assigned a 
noncompensable evaluation to the acne keloidalis nuchae with 
folliculitis under Diagnostic Code 7805 because there was 
evidence of an area of hypertrophied keloid scarring 10 
centimeters by 6 centimeters in size, without evidence of 
interference with a bodily function, a poorly nourished scar, 
repeated ulceration, tenderness or pain on objective 
demonstration, or moderate disfigurement.  

3.  With respect to the February 1995 rating decision, the 
facts known at the time were before the adjudicators and the 
law then in effect was correctly applied, and this rating 
decision did not contain an undebatable error that was 
outcome determinative.  


CONCLUSION OF LAW

The February 1995 rating decision may not be reversed or 
amended on the basis of CUE.  38 C.F.R. § 3.105(a) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

CUE Law and Regulations

RO decisions for which a timely notice of disagreement is not 
filed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 
20.1400.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court of Appeals 
for Veterans Claims (Court) stated that CUE is a very 
specific and rare kind of error.  Id. at 43.  The Court noted 
that CUE is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  The Court further indicated that in order to 
raise a valid claim of CUE, the veteran must specifically 
indicate what the error is and that unless it is the type of 
error that, if true, would be CUE on its face, the veteran 
must provide persuasive reasons why the decision would have 
been manifestly different but for the error.  Id. at 44.  The 
Court stated that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id.   

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
CUEs "are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.  Similarly, broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In addition, 
the Court has held that VA's breach of its duty to assist 
cannot form a basis for a claim of CUE.  Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist 
caused incomplete record but not incorrect record).  

When there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

Law and Regulations in effect at the time of the February 
1995 rating decision

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. Separate diagnostic 
codes identify the various disabilities.  They represent as 
far as can practically be determined, the average impairment 
in earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1994).  

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Scars may be compensated based on disfigurement if the scars 
are on the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1994).  A noncompensable rating is 
warranted for a slightly disfiguring scar of the head, face 
or neck.  A 10 percent evaluation is assigned for a scar of 
the head, face or neck that is moderately disfiguring.  A 30 
percent evaluation is warranted for a scar that is severely 
disfiguring, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles.  A 50 percent 
rating is assigned for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  When in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Diagnostic Code 7800 
may be increased to 80 percent, the 30 percent increased to 
50 percent, and the 10 percent increased to 30 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (1994). 

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1994).  

A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1994).  

Scars may also be evaluated on the basis of any related 
limitation of function of the body part that they affect.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (1994). 

Under Diagnostic Code 7806, eczema, a noncompensable 
evaluation is warranted when there is slight, if any, 
exfoliation, exudation, or itching on a non-exposed surface 
or small area.  A 10 percent evaluation requires exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1994).  

Analysis

The veteran did not appeal the February 1995 determination.  
Therefore, this decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Such final decisions 
may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

The veteran contends that the February 1995 rating decision 
was clearly and unmistakably erroneous because of the 
disability rating assigned to the skin disorder.  The veteran 
argues that in the February 1995 rating decision, the RO 
should have assigned a 50 percent or an 80 percent rating to 
the service-connected acne keloidalis nuchae with 
folliculitis from November 1, 1994, the date after the date 
of discharge.  He argues that the RO improperly grouped the 
folliculitis and the scar together but these disabilities 
should have been separate and assigned separate ratings.  The 
veteran points out that in June 2005, the Board granted 
service connection for folliculitis barbae.  See the hearing 
transcript at the videoconference hearing before the Board in 
October 2008.    

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  In determining whether the prior final rating 
decision is the product of CUE, the question is not whether 
the Board would have reached the same conclusion, but whether 
that decision contained an undebatable error that was outcome 
determinative.  

After consideration of the record and law that existed at the 
time of the February 1995 rating decision, the Board 
concludes that the correct facts as they were known at the 
time were considered by the RO in the February 1995 rating 
decision.  The Board finds that the February 1995 rating 
decision was consistent with the law and regulations in 
effect at that time and the RO correctly applied the 
statutory and regulatory provisions.  

The evidence of record at the time of the February 1995 
rating decision consisted of the veteran's service treatment 
records.  In the February 1995 rating decision, the RO 
determined that service connection was warranted for acne 
keloidalis nuchae with folliculitis because this disease 
existed prior to service and there was aggravation in 
service.  The RO indicated that the enlistment examination 
dated in February 1990 noted pseudofolliculitis barbae.  
Service treatment records show that in December 1990, the 
veteran was seen for complaints including bumps on the back 
of the head and an irritated scalp.  The veteran was advised 
not to shave the head down to the scalp.  A dermatology 
clinic examination record dated in January 1991 indicates 
that the veteran gave a history of similar problems in the 
past and stated that he had steroid injections apparently for 
the keloid papules.  Incomplete alopecia and pustules on the 
posterior scalp were noted.  The veteran was seen again in 
March 1991 for the same complaints.  He reported a history of 
keloids on the back of the scalp with injections in 1984.  It 
was noted that the condition was increasing secondary to 
pseudofolliculitis barbae.  Another dermatology examination 
in March 1991 indicates that there were keloidal papules with 
some erythema in the nape of the neck and incomplete 
alopecia.  The impression was acne keloidalis nuchae with 
folliculitis.  The veteran was given a profile for no cutting 
of the hair on the back of the head and he was prescribed 
medication.  The RO noted that the service treatment records 
showed that the veteran continued to have problems with 
papules and secondary infections, and he continued this 
treatment in service without resolution of the problem.  
Increased hair loss and scarring was noted in September 1992.  
The RO indicated that the veteran was eventually placed on 
permanent profile, he was excused from wearing a Kevlar 
Helmut, and he was allowed a longer hair length on the nape 
of the neck.  The RO noted that several treatment modalities 
were tried including various medications and liquid nitrogen.  
The RO indicated that separation examination dated in March 
1994 revealed an area of hypertrophied keloid scarring 10 by 
6 centimeters.  A July 1994 report indicates that there was 
an area 7 by 4 centimeters of the thickened plaque on the 
occiput.  

The RO assigned a noncompensable rating to the service-
connected acne keloidalis nuchae with folliculitis under 
Diagnostic Code 7805, on the basis that there was no evidence 
that the scar limited the function of the part affected which 
would be the back of the neck and head.  Although the RO did 
not cite to the other pertinent diagnostic codes for rating 
skin disorders, it is clear that the RO considered these 
codes.  In the February 1995 rating decision, the RO 
indicated that there was no evidence of a poorly nourished 
scar or a scar subject to repeated ulceration, objective 
evidence of tenderness or pain of the scar, or scarring which 
can be termed to be moderately disfiguring.  This language is 
from Diagnostic Codes 7800, 7803, and 7804.  The RO concluded 
that in the absence of these findings, a compensable rating 
was not warranted.  

The Board finds that the RO's assignment of a noncompensable 
rating to the service-connected acne keloidalis nuchae with 
folliculitis was supported by evidence of record at that time 
and was a reasonable exercise of adjudicatory judgment.  It 
appears from the February 1995 rating decision that the RO 
rated the service-connected acne keloidalis nuchae with 
folliculitis based upon the most recent medical evidence or 
current findings, which would be the service examination 
reports and service treatment records dated in 1994.  The 
record shows that the veteran separated from service in 
October 1994.  The law in effect at the time of the February 
1995 rating decision permitted the RO to consider the present 
level of the disability.  The law and regulations in effect 
in February 1995 indicate that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, See 
38 C.F.R. §§ 4.2, 4.41 (1994), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Thus, the law and regulations in effect at the time of the 
February 1995 rating decision allowed the RO to consider the 
most current medical findings of the service-connected acne 
keloidalis nuchae with folliculitis.  The current medical 
findings in February 1995 consisted of the service treatment 
records and service examination reports dated in 1994.  
Service treatment records show that on January 5, 1994, the 
veteran was seen at a dermatology clinic.  It was noted that 
he had a history of scarring, unresolved nuchal alopecia.  
Examination revealed that the lower nuchal scalp had scarred 
alopecia with normal pigment.  It was noted that just above 
this area and adjacent to the old site were confluent, 
hypertrophic, unnatural plaques that were nontender and 
nonfluctuant, across the occipital scalp in an area of 8 by 3 
centimeters.  One furuncular pustule was noted.  The 
assessment was chronic progressive alopecia probably 
secondary to acne keloidalis nuchae with hypertrophic 
scarring.  The veteran underwent a liquid nitrogen treatment.  
A dermatology record dated February 1, 1994 indicates that 
upon examination, there was a nontender, confluent, 
hypertrophic plaque on the occipital region with surrounding 
hypertrophic papules.  There were multiple hypertrophic 
papules on the neck.  The assessment was acne keloidalis 
nuchae.  The liquid nitrogen treatment was repeated and 
medication was continued.  A March 8, 1994 service treatment 
record indicates that the veteran had a hard layer at the 
nuchal scalp.  It was noted that the veteran was doing well 
on Doxycyeline.  Examination revealed that the keloidial 
tissue of the nuchal/occipital scalp was smoother and 
somewhat thinner.  There was no tenderness or suppuration.  

A March 22, 1994 separation examination report indicates that 
examination revealed a hypertrophied keloid, 10 centimeters 
by 6 centimeters in size, over the occiput.  An April 5, 1994 
service treatment record from a dermatology clinic indicates 
that upon examination, hypertrophic 3 1/2 centimeter by 6 
centimeter scarring alopecia of the nuchal scalp was 
detected.  It was slightly less hypertrophic than in March 
1994.   Service treatment records dated June 24, 1994 
indicate that upon dermatologic examination, a large keloid 
scar on the occiput was detected.   

A June 28, 1994 examination report indicates that there was a 
large keloid in the occipital area.  A July 12, 1994 service 
treatment record from the dermatology clinic indicates that 
the veteran had a long history of a keloid on the posterior 
scalp.  He was treated with shots in the past.  It was noted 
that the veteran did not want further treatment with 
steroids.  Examination revealed a 7 by 4 centimeter 
thickened, pink plaque on the occiput.  The assessment was 
acne keloidalis nuchae.   

The law and regulations in effect in February 1995 provided 
that it was appropriate for the RO to rate an unlisted 
condition under a closely related disease in which the 
function affected, anatomical location, and symptomatology 
are closely related.  See 38 C.F.R. § 4.20 (1994).  Under the 
rating schedule in effect in February 1995, there was no 
diagnostic code for acne keloidalis nuchae or folliculitis.  
Thus, it was correct for the RO to rate the service-connected 
acne keloidalis nuchae with folliculitis by analogy, under 
Diagnostic Code 7805, scars, other, rate on limitation of 
function.  

There is evidence of record at the time of the February 1995 
rating decision to support the RO's finding that the service-
connected acne should be rated by analogy as a scar.  As 
discussed above, the most recent service treatment records 
show that the service-connected acne keloidalis nuchae with 
folliculitis was described as keloid, scarring, or a plaque.  
See the March 22, 1994 separation examination report (a 
hypertrophied keloid, 10 centimeters by 6 centimeters in 
size, over the occiput was detected); the April 5, 1994 
dermatology treatment record (hypertrophic 3 1/2 by 6 
centimeter scarring and alopecia of the nuchal scalp was 
detected); the service treatment records dated June 24, 1994 
(a large keloid scar on the occiput was detected); the June 
28, 1994 examination report (a large keloid in the occipital 
area was detected); and the July 12, 1994 dermatology 
treatment record (examination revealed a 7 by 4 centimeter 
thickened, pink plaque on the occiput).  This evidence 
supports the RO's finding that the symptoms of the service-
connected acne keloidalis nuchae with folliculitis were 
closely analogous to the criteria under Diagnostic Code 7805, 
because the evidence showed that the service-connected acne 
keloidalis nuchae with folliculitis was manifested by a scar 
or scarring.  

This evidence also supports the RO's finding that the 
service-connected acne keloidalis nuchae with folliculitis 
were manifested by the same symptoms and should have been 
assigned one rating.  The law and regulations in effect at 
the time of the February 1995 rating decision provide that 
generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1994).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1994).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  

The evidence dated from March 1994 to July 1994 does not show 
any separate manifestations for the folliculitis.  The 
evidence described above, shows that from March 1994 to July 
1994, the service-connected acne keloidalis nuchae with 
folliculitis was manifested by keloid, scarring, or a plaque 
on the back of the head or nape.  Thus, it was appropriate 
for the RO to rate the two disorders as one disability under 
38 C.F.R. § 4.14 (1994) since there was no evidence of 
separate manifestations.  

There is evidence to support the finding that a compensable 
rating was not warranted for the service-connected acne 
keloidalis nuchae with folliculitis under Diagnostic Code 
7805.  There was no medical evidence that the keloid or 
scarring of the occiput and nape limited the function of the 
part affected which is the nape or the back of the neck.  
Thus, a compensable rating under Diagnostic Code 7805 was not 
warranted. 

There is evidence to support the finding that a compensable 
rating was not warranted under Diagnostic Code 7800.  The 
evidence shows that the service-connected acne keloidalis 
nuchae with folliculitis was located on the posterior part of 
the head or neck.  Scars may be compensated based on 
disfigurement if the scars are on the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1994).  A 
noncompensable rating is warranted for a slightly disfiguring 
scar of the head, face or neck.  A 10 percent evaluation for 
a disfiguring scar of the head, face or neck requires that it 
be moderately disfiguring.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1994).  There is medical evidence to support a 
finding that the service-connected acne keloidalis nuchae 
with folliculitis caused no more than slight disfigurement.  
The service treatment records show that the service-connected 
acne keloidalis nuchae with folliculitis was manifested by 
scarring, keloid, or plaque which ranged from 3 1/2 by 6 
centimeters to 4 by 7 centimeters in size.  The scarring was 
described as hypertrophic and pink.  These findings can be 
reasonably interpreted as slight disfigurement.  There was no 
evidence of deformity to the eyelids, lip or auricles or 
disfigurement or deformity to the face.  Thus, a 30 percent 
or 50 percent rating under Diagnostic Code 7800 was not 
warranted.  

There is evidence to support the finding that a compensable 
rating was not warranted under Diagnostic Codes 7803 or 7804 
(1994).  There is no evidence that the service-connected acne 
keloidalis nuchae with folliculitis was manifested by poorly 
nourished scars, repeated ulceration, or tenderness and pain 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804.  There is no evidence of poor 
nourishment, ulceration, tenderness, or pain the area of the 
acne or scarring.  Service treatment records dated January 5, 
1994 indicate that examination revealed that just above the 
lower nuchal scalp and adjacent to the old site were 
confluent, hypertrophic, unnatural plaques that were 
nontender and nonfluctuant.  A dermatology record dated 
February 1, 1994 indicates that upon examination, there was a 
nontender confluent hypertrophic plaque on the occipital 
region with surrounding hypertrophic papules.  A March 8, 
1994 service treatment record indicates that the veteran had 
a hard layer at the nuchal scalp.  Examination revealed that 
the keloidial tissue of the nuchal/occipital scalp was 
smoother and somewhat thinner.  The record indicates that 
there was no tenderness or suppuration.  The medical evidence 
dated in June and July 1994 does not reflect any findings of 
ulceration, poor nourishment, tenderness, or pain.  

There is evidence to support the finding that a compensable 
rating was not warranted under Diagnostic Code 7806.  Under 
Diagnostic Code 7806, eczema, a noncompensable evaluation was 
warranted when there was slight, if any, exfoliation, 
exudation, or itching on a non-exposed surface or small area.  
A 10 percent evaluation required exfoliation, exudation, or 
itching on an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1994).  There is evidence to 
support the finding that a compensable evaluation was not 
warranted under Diagnostic Code 7806 because there was no 
evidence of exfoliation, exudation, or itching of the 
service-connected acne.  The evidence of record at the time 
of the February 1995 rating decision shows that the service-
connected acne keloidalis nuchae with folliculitis was 
manifested by scarring, keloid, or a plaque on the back of 
the head and neck.     

The Board finds that there was evidence of record at the time 
of the February 1995 rating decision to support the RO's 
assignment of a noncompensable rating to the service-
connected acne keloidalis nuchae with folliculitis.  It can 
also be argued that there is evidence of record at the time 
of the February 1995 rating decision to support the 
assignment of a compensable rating to the service-connected 
acne keloidalis nuchae with folliculitis.  When there is 
evidence both pro and con on the issue, it is impossible for 
a veteran to succeed in showing that the result would have 
been manifestly different.  Simmons v. West, 14 Vet. App. 84, 
88 (2000).  The Board points out that a disagreement with how 
the facts were weighed or evaluated is inadequate to raise 
the claim of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992).  

The veteran argues that the service-connected acne keloidalis 
nuchae with folliculitis was not properly rated, should not 
have been rated as a scar, and that there should have been 
separate ratings for the acne and the folliculitis.  The 
veteran argues that there was CUE in the February 1995 rating 
decision because the RO should have assigned an 80 percent 
rating under Diagnostic Code 7800 to the service-connected 
acne of the head because the evidence showed that the acne 
was complete and exceptionally repugnant with tissue loss, 
cicatrization, marked discoloration, and color contrast.  See 
the veteran's statements dated in April 2004 and May 2003 and 
his testimony at the hearing before the Board in October 
2008.  The veteran also argues that a separate 50 percent 
rating should have been assigned to the disfiguring scar of 
the neck.  The veteran also asserts that the service-
connected folliculitis should have been rated separately from 
the service-connected scars.  The Board finds that the 
veteran is essentially disagreeing as to how the facts were 
weighed or evaluated by the RO.  See Russell, supra, at 313.  
Such assertions can not be considered to be CUE.  As 
discussed in detail above, there was evidence of record at 
the time of the February 1995 rating decision which supports 
the findings of the RO and the noncompensable rating.    

The veteran also argues that based upon medical evidence 
dated subsequent to the February 1995 rating decision, a 
higher disability rating should have been assigned and the 
folliculitis should have been assigned a separate rating.  
See the April 2004 and May 2003 statements in which the 
veteran discusses evidence dated in 2000.  The veteran also 
discussed the revised rating criteria for rating skin 
disorders.  The Board notes that a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question, and not on 
subsequent determinations of record.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  Thus, the Board is prohibited from 
considering evidence that was not of record at the time of 
the February 1995 rating decision or considering law that was 
not in effect at the time of the February 1995 rating 
decision when determining if there was CUE.  

The veteran also submitted copies of Board decisions in 
support of his contention that there was CUE in the February 
1995 rating decision and a higher disability evaluation 
should have been assigned to the skin disorder.  The Board 
notes that prior decisions of the Board have no precedential 
value.  See 38 C.F.R. § 20.1303.  Previously issued Board 
decisions are not precedent; however, they "can be 
considered in a case to the extent that they reasonably 
relate to the case, but each case presented to the Board will 
be decided on the basis of the individual facts of the case 
in light of applicable procedure and substantive law."  38 
C.F.R. § 20.1303.  However, a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question, and not on 
subsequent determinations of record.  Damrel, supra.  Thus, 
the Board is prohibited from considering the Board decisions 
submitted by the veteran when determining if there was CUE in 
the February 1995 rating decision.    

The Board finds that, based on the medical evidence then of 
record, reasonable minds could conclude that a compensable 
rating was not warranted for the service-connected acne 
keloidalis nuchae with folliculitis.  The Board cannot say 
that it was "undebatable" that the RO's decision in February 
1995 contained error in failing to assign a 10 percent rating 
for the service-connected acne keloidalis nuchae with 
folliculitis.  There was evidence on which the RO could and 
did rely, particularly the service treatment records.  Put 
another way, evidence then of record supported the RO's 
conclusion that the veteran's acne keloidalis nuchae with 
folliculitis does not cause limitation of function of the 
part affected.  The Board finds that the veteran's arguments, 
without more, do not show that the February 1995 rating 
decision contained CUE.  

For the above reasons, the Board finds that the rating 
decision of February 1995 was adequately supported by the 
evidence then of record and the statutory and regulatory 
provisions which existed at the time of the February 1995 
rating decision were correctly applied.  Therefore, the Board 
concludes that such determination did not constitute clear 
and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), is not applicable to a claim for revision or 
reversal of a final decision on the basis of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc).  


ORDER

The February 1995 determination of the agency of original 
jurisdiction that granted service connection for acne 
keloidalis with folliculitis and assigned a noncompensable 
disability evaluation may not be reversed or amended on the 
basis of CUE.  The appeal is denied.


REMAND

The record shows that the veteran filed a timely notice of 
disagreement with respect to the July 2008 rating decision 
which denied entitlement to an increased rating in excess of 
50 percent for acne keloidalis with folliculitis.  After the 
veteran was notified that the record had been transferred to 
the Board, he testified at an October 2008 Board hearing that 
he disagreed with the RO's decision and the disability rating 
assigned to the acne keloidalis with folliculitis.  Because 
the veteran received notice that the Board had assumed 
jurisdiction of his appeal and the Board hearing has been 
reduced to writing (transcript) and is of record, it can be 
construed as a notice of disagreement.  See 38 C.F.R. § 
20.300; Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(holding that testimony at a hearing, once reduced to 
writing, can be construed as a notice of disagreement).  
Under these circumstances, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the 
issue of entitlement to a disability 
evaluation in excess of 50 percent for 
acne keloidalis with folliculitis.  Only 
if the veteran perfects an appeal of this 
claim should it be certified to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


